Citation Nr: 9918767	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  97-32 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas

THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder and, if so, whether all the evidence both old 
and new warrants the grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; spouse

ATTORNEY FOR THE BOARD


C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which held that new and material 
evidence had not been submitted to reopen a claim seeking 
entitlement to service connection for a low back disorder, 
involving degenerative disc disease, status post multiple 
laminectomies.

It is noted that the appellant and his spouse appeared at a 
hearing before the undersigned Member of the Board on May 19, 
1999, at which time they testified with respect to the claim 
now at issue before the Board.  A transcript of that hearing 
has been associated with the record on appeal.


FINDINGS OF FACT

1.  A claim seeking entitlement to service connection for a 
low back disorder was denied by the St. Louis, Missouri, RO, 
in an April 1994 rating decision.  The reason for the RO's 
denial was that no competent evidence of record indicated 
that the veteran's current back disorder was incurred in or 
related to service.

2.  The veteran, in a May 1994 letter from the St. Louis, 
Missouri, RO, was apprised of the RO's April 1994 decision 
and of his procedural and appellate rights.  No notice of 
disagreement from the veteran was received within the 
subsequent one year period.

3.  The evidence added to the record subsequent to the April 
1994 rating decision consists of copies of private medical 
records; a Social Security Administration record; a VA 
examination report; a transcript of a personal hearing before 
the undersigned Member of the Board at the RO; and lay 
statements by the veteran.

4.  No competent evidence has been received since the April 
1994 rating decision indicating that the veteran's current 
low back disorder was incurred in or is related to service.


CONCLUSIONS OF LAW

1.  The April 1994 RO rating decision denying the veteran's 
claim seeking entitlement to service connection for a low 
back disorder is final.  38 U.S.C.A. § 7105  (West 1991); 
38 C.F.R. § 20.302(a)  (1998).

2.  Evidence received since the April 1994 rating decision is 
not new and material, and, thus, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a)  
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1998).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires competent 
evidence sufficient to show:  (1) the existence of a current 
disability; (2) the existence of a disease or injury in 
service; and (3) a relationship or connection between the 
current disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110,  (West 1991); 
38 C.F.R. § 3.303(d) (1998); Caluza v. Brown, 7 Vet. App. 
498, 506  (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  
Generally, competent medical evidence is required to meet 
each of the above three elements.  The second element, 
however, may be shown by other evidence when the types of 
issues presented warrants it.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93  (1993).  For some factual issues, such as the 
occurrence of an injury, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnosis, 
competent medical evidence is required to satisfy the second 
element.  Id. at 93.

In this case, the record shows that a rating decision 
pertaining to this matter occurred in April 1994, denying the 
veteran entitlement to service connection for a "back 
condition."  In that decision, the St. Louis, Missouri, RO, 
held that no medical evidence indicated that a back condition 
began during service.  The veteran was notified of this 
decision in a May 1994 letter from the RO.  He did not 
initiate an appeal of the RO's decision within a year of 
being notified.  Thus, the April 1994 decision is a final 
decision.  38 C.F.R. § 20.302(a)  (1998).

In June 1996, the veteran sought to reopen his claim with new 
and material evidence.  The No. Little Rock, Arkansas, RO, in 
an October 1996 rating decision, denied the veteran's claim, 
determining that new and material evidence had not been 
submitted.  The veteran properly appealed this decision.

Under applicable law, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108 
(West 1991).  "New and material evidence" is defined as 
that "not previously submitted to the agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a)  (1998).

Thus, to reopen a claim that was previously and finally 
disallowed, a two-step analysis must be conducted ("Manio 
test").  Manio v. Derwinski, 1 Vet. App. 140, 145  (1991).  
First, it must be determined whether the additional evidence, 
submitted since the last prior final disallowance, is new and 
material.  Second, if such evidence is determined to be new 
and material, the disallowed claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283  (1996) (citations 
omitted); Blackburn v. Brown, 8 Vet. App. 97, 102  (1995); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The first prong 
of the Manio test, i.e., determining whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material, involves two questions:  (1) 
whether the newly presented evidence is "new" and, if so, 
(2) whether it is "material" in the sense of being relevant 
to and probative of the "issue at hand" in the case.  

Historically, a third question was also presented, namely 
whether the additional evidence raised a reasonable 
possibility of changing the previous disallowance of the 
claim.  Evans, 9 Vet. App. at 283 (citations omitted);  
Manio, 1 Vet. App. at 145  (1991).  However, in Hodge v. 
West, the United States Court of Appeals for the Federal 
Circuit recently held that this third element for new and 
material evidence (i.e. that it raise a reasonable 
possibility of changing the previous disallowance) was not a 
reasonable interpretation of the regulatory provisions 
pertaining to new and material evidence, namely 38 C.F.R. 
§ 3.156(a).  Hodge v. West, 155 F.3d 1353  (Fed. Cir. 1998).  
Therefore, there no longer is a requirement that the new 
evidence provide a "reasonable possibility" of changing the 
outcome of the case.  However, if new and material evidence 
has been presented, the Board must then determine if a claim 
is well-grounded before it may reopen the claim and evaluate 
it on the merits.  Winters w. West, 12 Vet. App. 203  (1999); 
Elkins v. West, 12 Vet. App. 209  (1999).



II.  Evidence

The evidence of record before the St. Louis, Missouri, RO at 
the time of its April 1994 decision consisted of medical 
records from the Office of the Surgeon General (SGO) and 
private medical records.  The veteran's actual service 
medical records are not of record.  A search for such records 
shows that they are not available, and are presumed to have 
burned in the 1973 fire at the National Personnel Records 
Center in St. Louis, Missouri.

The SGO records show that the veteran was treated for nevus 
of the face (cheek) in September 1944, undergoing 
cauterization.  He was treated for laceration wounds to the 
head in August 1945.  The wounds were incurred during a fall 
into a ditch.  Treatment consisted of suture urethra.

Private physician notes show that the veteran was seen on 
several occasions from January 1971 to October 1981.  No 
other information is provided.

Private medical records from June 1980 reflect that the 
veteran was seen at the New England Memorial Hospital for low 
back and radicular leg pain.  A June 2, 1980, physician's 
report indicates that he injured his back that morning at 
work.  Records show that the injury occurred while lifting a 
heavy object at work.  A lumbar myelogram showed nearly 
complete blockage at the L4-L5 level, as well as an 
extradural defect at L3-L4, consistent with a herniated disc.  
As a result, the veteran underwent a lumbar laminectomy.  The 
records show that his medical history included 2 other lumbar 
laminectomies, in 1963 and 1964.

An August 1980 private radiographic report shows that the 
veteran had degenerative changes and residuals of surgery of 
the lumbar spine.

Private clinical records from October 1981 show that the 
veteran was involved in a motor vehicle accident.  He 
complained that he hurt his low back.  Diagnosis was cervical 
and lumbar sprain.

Additional private clinical records include a December 1981 
physical therapy evaluation report which indicates, as 
medical history, that the veteran had chronic lumbosacral 
pain.  Date of onset was reported as 1963, when the veteran 
injured his back lifting heavy concrete.  It was further 
noted that the veteran was able to work 16 years without 
doing any heavy lifting, but re-injured his back in 1980.

A May 1983 Social Security Administration (SSA) disability 
decision shows that the veteran had degenerative disease of 
the spine, with gross defects, extensive arachnoiditis, and 
demonstrable radiculitis.  Findings were that the veteran had 
severe residuals of a back injury with functional overlay, 
that he was unable to work, and that he became unable to work 
on June 4, 1980.

Additional private medical records, dated April 1993 to 
January 1994, indicate that the veteran was seen with 
complaints of low back pain.  Medical history revealed that 
the pain dated back to around 1965, when the veteran had the 
first of three lumbar laminectomies.  Records show that the 
veteran underwent lumbar epidural injection in April 1993, 
June 1993, August 1993, October 1993, November 1993, and 
January 1994.

A February 1994 letter from Hinsdale Hospital indicates that 
the veteran was seen at that facility in 1964, 1965, and 
1966, but that records are only kept for 10 years.

A March 1994 letter from the veteran states that he injured 
his back in September 1945, when he fell into a foxhole.  It 
indicates that he was treated at a field hospital for 1 week.  
The letter also indicates medical treatment from several 
physicians from 1946 to 1965, but the records of treatment 
are not available.

The evidence added to the claims file since the RO's April 
1994 rating decision consists of duplicate copies of some of 
the private medical records and the SSA decision, a June 1981 
physician's letter, a VA examination report, a transcript of 
a personal hearing before the undersigned Member of the Board 
at the RO, and other lay statements by the veteran.

The duplicate private medical records are dated June 1980 and 
October 1981.  They, and the 1983 SSA decision, have been 
described, supra.

The June 1981 letter is from Lahey Clinic Medical Center.  It 
indicates that a January 1981 myelogram showed much of the 
same block as December 1975 and June 1980 myelograms, that 
the block was due to scar tissue, and that further surgery 
would unlikely be helpful and quite hazardous.

The VA examination report is dated September 1996.  It 
indicates, as medical history provided by the veteran, that 
he was status post multiple laminectomies at L4-L5 for 
degenerative disc disease.  The veteran asserted that he 
injured his back during service, falling into a bomb crater 
in 1944.  The veteran reported progressive back trouble since 
that time.  After objective evaluation, the diagnosis was 
status post multiple laminectomies for degenerative disc 
disease at L4-L5; chronic lumbosacral strain/pain syndrome; 
and degenerative joint disease of the lumbosacral spine.

An undated letter from the veteran indicates that he first 
injured his back in service loading 50 gallon barrels, that 
the injury was a strain, and his back was taped.  It also 
reflects that the veteran injured his back during a fall.

The veteran testified at a personal hearing before the 
undersigned Member of the Board at the RO in May 1999.  
During the hearing, he reiterated his service medical history 
involving his back injuries.  He stated that he started 
seeing a private physician a year or two after service and 
that he had a disc problem diagnosed 6 years after service.  
The veteran's spouse opined that it was possible that he 
injured his back when he fell into the ditch in service and 
that the injury was not diagnosed until many years 
afterwards, when his degenerative disc disease manifested 
itself.


III.  Analysis

As stated above, the veteran's claim seeking entitlement to 
service connection for a low back disorder was denied by the 
RO in April 1994.  He did not appeal that decision within the 
necessary time frame.  Thus, it is a final decision.  The 
Board may reopen and reconsider that claim only if the 
veteran presents new and material evidence.  38 C.F.R. 
§ 3.156(a)  (1998); 38 U.S.C.A. § 5108  (West 1991); Barnett 
v. Brown, 83 F.3d 1380  (Fed. Cir. 1996) (the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented and, before the claim is 
reopened, the Board must find new and material evidence).

Evidence is "new" when it is not of record at the time of 
the last prior disallowance and not merely cumulative of 
other evidence that was then of record.  Evans, 9 Vet. App. 
at 283 (citations omitted).  Initially, the Board finds that 
the June 1980 and October 1981 private medical records and 
the 1983 Social Security Administration decision are not 
"new" evidence; they are duplicates of evidence already of 
record and already considered by the RO in its April 1994 
decision.  38 C.F.R. § 3.156  (1998).

The remaining evidence, specifically the June 1981 
physician's letter, the VA examination report, the veteran's 
personal hearing testimony, and the other lay statements, is 
"new" in that it was not before the RO at the time of the 
April 1994 denial.  However, the "new" evidence must also 
be "material" to satisfy the Manio test.  As stated above, 
this requires a determination as to whether the additional 
evidence is relevant to and probative of the "issue at 
hand."  Evans, 9 Vet. App. at 283; Hodge, supra.  A 
determination of what is the "issue at hand" in a case 
depends on the basis for the last prior final denial of the 
claim.  The decision in April 1994 is the last final denial.  
The RO denied the veteran's claim for service connection for 
a back condition because it found no evidence that the 
veteran's current low back disorder was incurred in or 
related to service.  Thus, in the present matter, the 
additional evidence will be considered "material," if it 
shows inservice incurrence of a back injury related to the 
current low back disorder.  See 38 C.F.R. §§ 3.303  (1998).
 
After having carefully reviewed the additional evidence, the 
Board finds that the "new" evidence is not material to the 
"issue at hand."  Specifically, none of the additional 
evidence shows an inservice back injury.  The June 1981 
physician's letter shows that the veteran had spinal block in 
1975, 1980, and 1981.  The VA examination report shows that 
the veteran currently has chronic lumbosacral pain syndrome 
and degenerative disc disease.  None of this evidence 
suggests an inservice back injury.

The May 1999 personal hearing testimony, and other lay 
statements by the veteran and his spouse, do assert that the 
veteran first injured his back in service and that his 
current degenerative disc disease may "possibly" be related 
to that injury.  However, those lay statements are not 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492  
(1992) (lay persons are not competent to offer medical 
opinions).  Similarly, the September 1996 VA examination 
report reflects that the veteran first injured his back 
during service.  However, that medical history was provided 
by the veteran and, thus, is also not competent.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995)  ("Evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute 'competent medical evidence' ... and a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional."). 

Overall, no evidence submitted since the April 1994 rating 
decision indicates that the veteran incurred a back injury 
during service or that his current low back disorder is 
related to service.  Ultimately, when viewed in the context 
of all of the evidence of record, the additional evidence is 
not "material."  None of it pertains to the reason behind 
the prior final denial (i.e. the "issue at hand").  Smith 
v. Derwinski, 1 Vet. App. 178 (1991); see Cox v. Brown, 5 
Vet. App. 95, 98 (1993); Villalobos v. Principi, 3 Vet. App. 
450, 452 (1992).  As a result, it is not "new and material 
evidence."

The Board acknowledges that the United States Court of 
Appeals for the Federal Circuit recently held that new and 
material evidence does not have to raise a reasonable 
possibility of changing the previous disallowance.  Hodge v. 
West, 155 F.3d 1353  (Fed. Cir. 1998).  The Board also notes 
that the RO used the "reasonable possibility" language in 
its October 1996 decision.  Therefore, the Board must 
consider whether the veteran has been prejudiced by its 
decision, supra.  38 U.S.C.A. § 7621(b)  (West 1991); see 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the 
Board finds no prejudice.  Specifically, the Board finds that 
the "reasonable possibility" language was not controlling 
in this case.  As stated above, the Board finds that some of 
the evidence added to the claims file since the RO's 1994 
rating decision is not even "new," being mere duplicates of 
previously-considered evidence.  The remaining newly-
submitted evidence only shows that the veteran currently has 
a low back disorder and that he believes it was incurred in 
service.  Both of these facts were provided in other evidence 
available at the time of the RO's 1994 decision.  
Consequently, this evidence is cumulative and redundant, and 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a)  
(1998).  The RO, in its October 1996 decision, specifically 
noted that the additional evidence was "a duplicate" and 
was "cumulative."  Thus, it is clear that the RO would have 
denied the veteran's claim even without its "reasonable 
possibility" analysis.  The law does not require a useless 
act.  There is no prejudicial error if it is clear that a 
claim would have been unsuccessful irrespective of the error.  
Winters v. West, 12 Vet. App. 203, 207  (1999).  Moreover, 
the new test for new and material evidence requires that the 
veteran's claim be well-grounded prior to reopening.  Id.; 
Elkins v. West, 12 Vet. App.  209  (1999).  Here, the 
veteran's claim is not well-grounded because there is no 
evidence of an inservice back injury and, even if there was, 
there is also no evidence that an inservice injury caused his 
current low back disorder.  Caluza v. Brown, 7 Vet. App. 498, 
506  (1995), aff'd, 78 F.3d 604  (Fed. Cir. 1996) (table).

It is noteworthy that, even though evidence is not found to 
be new and material, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete his or her application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the claimant of the evidence necessary to be 
submitted to reopen a VA benefits claim through the 
presentment of new and material evidence.  Graves v. Brown, 9 
Vet. App. 172 (1996) (per curiam), citing Robinette v. Brown, 
8 Vet. App. 69 (1995).  In this case, the RO fulfilled its 
obligation under section 5103(a) in its statement of the case 
and supplemental statement of the case, in which the veteran 
was informed that the reason for the denial of his claim was 
that no new and material evidence had been submitted.  
Moreover, unlike the situation in Graves, the veteran has not 
put the VA on notice of the existence of any specific, 
particular piece of evidence that might be relevant and 
probative to this claim.

In light of the above, the Board must deny the veteran's 
claim.


ORDER

Because new and material evidence has not been received to 
reopen a claim of entitlement to service connection for a low 
back disorder, the benefit sought on appeal is denied.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

